DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 8/23/2021 has been entered and the remarks therein have been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202951692 to Cao in view of U.S. Patent Application Publication No. 2004/0192184 to Staas et al.
CN 202951692 to Cao discloses an accessory for an electric tool including a cylindrical housing 2
for receiving abraded material produced by an electric power tool on a workpiece, the housing 2 having
an internal cavity including first and second longitudinal ends comprising first and second co-axial
openings, respectively (left and right sides in Figs. 1 & 2), at least one movable member 4, wherein when
a utility part of said electric power tool is received within said internal cavity through said second
opening, said movable member is releasably engageable with said utility part of said electric power tool
for substantially simultaneous rotational movement about a longitudinal axis of said utility part, wherein
said movable member includes a hole for releasable and frictional engagement with said utility part of
said electric power tool coaxially with the first and second openings (Note: Fig. 3 and paragraph [0011]),
wherein, during simultaneous rotational movement of said movable member and said utility part of said
electric power tool (Note: paragraphs [0010]-[0011 ]), said movable member 4 allows axial movement of
said utility part of said electric power tool relative to said movable member (flexible pipe can move
axially), wherein said movable member 4 is within a mounting frame 7 in said housing 2, and wherein
said movable member is freely movable between said mounting frame and said first longitudinal end of
said housing, and an exhaust opening 3 for connection to a suction source.
CN 202951692 to Cao lacks the bristles in the hole of the movable member. US Patent
Publication 2004/0192184 to Staas et al. discloses a similar accessory comprising bristles 4 on a movable
part 3 arranged radially around opening 6 (Note: Fig. 1). In view of the teachings of US Patent
Publication 2004/0192184 to Staas et al., it would have been obvious to one skilled in the art to provide
the accessory of CN 202951692 to Cao with bristles around the movable part opening in order to
more effectively seal the device and prevent the unwanted egress of workpiece particulate into the
accessory. CN 202951692 to Cao lacks the housing shape. The claimed cross-sectional shape being a

Therefore, it would have been obvious to one skilled in the art to provide the accessory of CN 202951692 to Cao with the claimed housing shape since to do so provides no new and unexpected
results.
Claims 9, 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202951692
to Cao in view of U.S. Patent Application Publication 2004/0192184 to Staas et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2006/0153650 to Simm et al.
The modified device of CN 202951692 to Cao lacks the engaging means including an annular
member movable relative to housing along a rail member, as well as the pivotal handle. US Patent
Publication 2006/0153650 to Simm et al., as set forth in paragraph 6 above, discloses an annular
member movable along rail member 46c to adjust the distance of housing 34c relative to the utility part.
In view of the teachings of US Patent Publication 2006/0153650 to Simm et al., it would have been
obvious to one skilled in the art to provide the accessory of CN 202951692 to Cao with an annular
member on the engaging means movable relative to housing along a rail member in order to more
effectively establish a preferred spacing of the housing relative to the utility part. Also, to provide an
accessory with a handle which pivots about an axis parallel to a longitudinal axis thereof is well known
and is within the engineering purview of the skilled artisan. Therefore, it would have been obvious to
one skilled in the art to provide the accessory of the modified device of CN 202951692 to Cao with the
claimed pivotal handle since to do so provides no new and unexpected results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202951692 to Cao in view of U.S. Patent Application Publication 2004/0192184 to Staas et al. and U.S. Patent Application Publication 2006/0153650 to Simm et al. as applied to claim 10 above, and further in view of WO 9852723 to Wilkins et al.
The modified accessory of CN 202951692 to Cao, as set forth above, lacks the collar on the

mounted on an engaging part 12 for reducing a diameter of a utility part receiving opening. In view of the teachings of WO 9852723 to Wilkins et al., it would have been obvious to one skilled in the art to
provide the engaging part of the modified accessory of CN 202951692 to Cao with a collar for
more snugly receiving a utility part therein.
Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0153650 to Simm et al.
US Patent Publication 2006/0153650 to Simm et al. discloses an accessory for an electric power
tool 10a including a housing 12a, 12c, 34a for receiving abraded materials produced by the electric
power tool 10a on a workpiece 16a, and means for releasably engaging the accessory with the power
tool (Note: Figs. 18 & 19), wherein the engaging means is movable relative to the housing 12c, the
accessory further including means 28c for setting the maximum distance through which the
engaging means is movable relative to the housing, wherein said engaging means is movable relative to
said housing 12c along a rail member 46c; said engaging means is movable relative to said housing 12c
between a first position (left side in Fig. 18) on said rail member and a second position (right side in Fig.
18) on said rail member 46c, wherein the distance between said housing and said first position is longer
than the distance between said housing and said second position, and wherein said engaging means
is biased towards said first position; a stopper 28c (Note: Fig. 18) selectively positionable along said rail
member to set said second position; said rail member 46c includes a channel (Note: Fig. 19) for
releasably receiving an elongate member 28c the length of which being the distance between said first
position and second position; further including means 22c (Note: Fig. 18) for selectively adjusting said
first position, wherein the setting means 28c includes means 34c for abutting the workpiece to prevent
further entry of the utility part into the workpiece when a set maximum depth is reached, said set
maximum depth of entry of said utility part into said workpiece is determined by the distance between a

46c) and a second part (see left side in Fig. 19 which includes handle 62c) movable relative to each other
between an extended configuration and a retracted position, and wherein said first part includes said
abutting means 34c; wherein said first part comprises a cartridge member 46c and said second part
comprises a rod member 28c (Note: Fig. 19); said abutting means 34c is movable relative to said
engaging means; said abutting means 34c is movable relative to said engaging means along a
longitudinal axis of said abutting means.
US Patent Publication 2006/0153650 to Simm et al. lacks the elongate member comprised of a
plastic anchor, and the internal space of the abutting means and cartridge capable of receiving a plug
therein. The application and placement of plastic anchors into workpieces is well known, and extending
the plug length for a desired application are typical and well known. Therefore, it would have been
obvious to one skilled in the art to provide the accessory of US Patent Publication 2006/0153650
to Simm et al. with a plastic anchor, as well as setting forth the internal space of the abutting means and
cartridge capable of receiving a plug therein since to do so provides no new and unexpected results.
Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. Applicant argues primarily in regards to the prior art lacking the moveable member comprising bristles.  It is the position of the Office that the configuration of the moveable member including bristles is of little, if any significance to the invention, and to claim such would have been obvious to one skilled in the art.  If fact, the present application lacks little, if any details in support thereof, and lacks any stated importance of such a feature.  Further, the drawings fail to adequately depict any details as well.  Regarding the argument of the plastic anchor, the means plus function of such an adjustment could be .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731